      Case 3:19-cv-00207 Document 316-1 Filed on 12/02/19 in TXSD Page 1 of 1



                                 EXHIBIT A
            PIVACH, PIVACH, HUFFT, THRIFFILEY & DUNBAR, LLC and
                           GARBIN LAW FIRM LLC
                                CLAIMANTS

1.      Antonio Gonzales Ayala
2.      Dordi Slabic
3.      Jose Luis Ayala
4.      Jose Juan Bocanegra
5.      Jose Miguel Bocanegra Saavedra
6.      Jose F. Osornio
7.      Jose Concepcion Tovar Fortuna
8.      Raul Bocanegra
9.      Ruben Fortuna Tovar
10.     Armando Rodriguez
11.     Heberto Lopez Silva
12.     Jose Villa Vargas
13.     Jure Slabic
14.     Miguel Angel Martinez
15.     Ponciano Martinez Longoria
16.     Ricardo Barco Garcia
17.     Ricardo Granados Lopez
18.     Rogelio Mendoza Ruiz
19.     Erzen Sula
20.     Sylvestre Frias
21.     Victor Manuel Tovar Ruiz
22.     Franka Ivic
23.     Joseph G. Ivic
24.     Michael Ivic
25.     Michael S. Ivic
26.     Misho's Oyster Company
